Buchanan, J.,
delivered the opinion of the court.
H. L. Stone was treasurer of Fulasld county from the year 1890 until the year 1900, during which time he executed six bonds with different sets of sureties. The last of these bonds was executed July 5, 1899, with the appellant as his surety, for the remainder of the term, commencing July 1, of that year, in lieu of a bond executed on the 5th day of June, 1899.
By section 862 of the C'ode of 1SS7 it is provided that the-treasurer shall receive the county levy in the manner required for the receipt of state revenues, and shall, at the July meeting of the hoard of supervisors, or as soon thereafter as may be,, settle with the hoard his accounts for that year.
Stone made settlements each year he was treasurer, until November 3, 1899, when he made his last settlement with the supervisors. For the year beginning July 1, 1899, and ending June 30, 1900, and from July 1, 1900, until October of that year, when he resigned, being a defaulter, no settlement was. made by him with the supervisors. These various settlements showed balances in his hands, due the county on account of roads, schools and county levies. According to the settlement, of November 3, 1899, there was a large balance due on these several accounts.
To recover the moneys due the county from Stone when he-resigned as treasurer, the appellee, Jordan, who succeeded him in office, was proceeding by notices and motions when the appellant instituted this suit, in which Jordan was enjoined from prosecuting the said motions. Upon a hearing of the cause,, the circuit court held that the settlement of November 3, 1899, showed the amount due from Stone to the county and in his hands as treasurer as of that date, and that such settlement was conclusive upon the appellant, his surety, at the time that settlement was made, and so decreed. That action of the court is assigned as error.
It is conceded that the settlement was prima facie evidence *353against the appellant; and it is further conceded, as we understand the argument of the appellant’s counsel, that the ruling complained of is in accord with the decision of the special court of appeals in Balcer v. Preston, reported in Gilmer, p. 228. But it is insisted that that decision was wrong in principle, and has been repeatedly discredited, and in fact, overruled, by this, court.
That case has been criticised hv members of this court, but-it has never been directly overruled, and the circuit court, no-doubt, as is argued, felt that it was its duty to follow it.
In that case, which was a motion by the treasurer of the state against a former treasurer, who had defaulted, and' the-sureties on his bond, it was held that the books kept by the-treasurer were conclusive evidence of the balance actually in the ti’easury at any time, both against the treasurer and his sureties, so as to charge them with balances carried forward from year to year, as if those balances were actually in hand. The conclusion in that case was based upon the assumption that a judgment against the principal concludes his sureties, and. for that reason, the evidence on which such judgment was rendered ought also to conclude them.
In the case of Munford v. Overseers of Poor, 2 Rand. 313, Judge Green said, that the question; how far sureties are bound by a judgment or other evidence against their principal which estops or concludes him, had never, so far as he was informed, been settled in this court, except in the ease of Balcer v. Preston and his sureties, and that neither of the cases relied on in that case, to show that a judgment against the principal was conclusive upon his sureties, sustains that conclusion.
In the case of Jacobs v. Hill, 2 Leigh 393, it was held that a judgment confessed by the sheriff, with the assent of his deputy, against the sheriff for the deputy’s default, but without the knowledge of the latter’s sureties, was ample evidence of the fact of the deputy’s default, and charged his sureties unless disproved by them. That decision was understood by Judge *354Tucker as holding that the judgment was only prima facie correct, and not conclusive against the sureties (Henrico Justices v. Turner, 6 Leigh 116) ; hut Judge Moncure, in Crawford &c. v. Turk, 24 Gratt. 172, 184, in construing what was decided in Jacobs v. Hill, said: “The proceeding was upon the official bond of a deputy sheriff, which was, to some extent, an indemnifying bond, and somewhat, though not precisely, like the bond in this case. It was not necessary to decide, and was not decided, in that case, that the judgment against the sheriff was not conclusive against the sureties of the deputy; but it was sufficient to decide, as it was decided, that said judgment was prtlma facie evidence against them. The remark of Judge Carr, in delivering the opinion of the court, that, 'this, we think, was ample evidence of the fact and charged his sure-' ties, unless disproved by them,’ was extra-judicial as to the concluding words 'unless disproved by them,’ and seems, in that respect, to have been made without adverting to the distinction noticed by Judge Green as before mentioned,” (in the case of Munford v. Overseers &c., supra.)
In the case of Henrico Justices v. Turner, supra, it was held that a verdict and judgment against an executor or administrator were not conclusive evidence against his surety. President Tucker, who dissented in part in that case, said, in discussing the decision in Baker v. Preston, that it turned upon the conclusiveness of the books of the treasurer, and not upon any previous verdict or judgment against the principal, though Judge Koane relied on the two cases just cited (Braxton v. Winslow, 1 Wash. 31, and Greensides v. Benson, 3 Atk. 248) to sustain his opinion. “That opinion,” he continues, “has not been very acceptable to the profession. It was most ably combatted at the time by one of the most distinguished judges of the general court, then sitting as a member of the special court of appeals, which decided the cause.” Judge Tucker’s conclusion was, that it was doubtful whether the decision in Baker v. Preston could be sustained upon any ground.
*355We have been cited to no other decision of this court, nor have we found one in our investigation which refers to Baker v. Preston.
In Cox v. Thomas, 9 Gratt. 312, 323, Board of Supervisors v. Dunn, 27 Gratt. 608, and Carr v. Meade, 77 Va. 142, records showing the liability of the principal to which the sureties were not parties, were held to be prima facie evidence against the sureties.
In the case of Crawford v. Turk, 24 Gratt. 176, which was an action by a sheriff against his deputy and the latter’s sureties for his default, a judgment rendered against the sheriff in an action for the deputy’s default, at the trial of which the deputy was present and took part in the defense, was held conclusive not only against the deputy, but his sureties, who had no notice of the proceeding in which the judgment was rendered. But the bond in that case provided, not only that the deputy should faithfully discharge the duties of his office, but should also indemnify and save harmless the sheriff and all other persons from all loss and damage arising from his conduct as deputy; and upon this latter provision or condition, the conclusion reached in that case was largely, if not entirely, based.
A settlement made under the provisions of section 862 of the Code of 1887, ascertaining what balances due the county are in the hands of the treasurer at the date of the settlement, may be of equal, but is of no higher, dignity than a judgment rendered against the treasurer in a proceeding against him for the same indebtedness. ' The general rule is that judgments hind conclusively parties and privies, because privies, whether in blood, in estate, or in law, claim under the person against whom the judgment is so rendered, and as they claim his rights, they are, of course, bound as he is. But, as a general rule, a judgment is not conclusive upon other persons, because it .would be unjust to bind one by a proceeding in which he had no opportunity to make defense, and in which he could not appeal if dissatisfied with the judgment rendered therein. See Munford v. Overseers *356&c. of Nottoway Co., 2 Rand. 313, 318; Stinchcomb v. Marsh, 15 Gratt. 202, 201; Downer v. Morrison, 2 Gratt, 250; Note 2 Smith’s Lead. Cas. (5th ed.), 683.
The true view of the law would seem to be, and the older decisions so hold, that sureties are not regarded in any sense as in privity with their principal, (Munford v. Overseers &c., supra. 2 Smith’s Lead. Cas., 685; 7 Rob. Pr. 112, &c.) ; but in the later cases (our own as well as those of other jurisdictions) it is held that an engagement by one man to be responsible for another, creates such privity between them as to render a recovery against the latter prima facie evidence against the former. 2 Smith’s Lead. Cas. 685 and cases cited; Cox v. Thomas, supra; Board of Sup. v. Dunn, supra; Carr v. Meade, supra.
While the general rule is as stated, that none are conclusively bound by a judgment except those who were parties or standing in privity with those who were, there are exceptions to the rule as well settled as the rule itself. Baylor v. DeJarnette, 13 Gratt. 152, 164.
Among the well-settled exceptions to the general rule, in which parties are conclusively bound by judgments in proceedings to which they are not parties, are cases of contracts of indemnity, or in the nature of contracts of indemnity,' or in those cases in which a person, although not in form a party to the suit, is bound to assist in the prosecution or defense, and either does so in fact, or, when called upon to prosecute or defend, as the case may be, fails to do so. See Munford v. Overseers &c., supra; Crawford v. Turk, supra; 2 Smith’s Lead. Cas., 685-6; 7 Rob. Pr. 150-2; Morgan v. Haley, ante, p. 331.
Rone of the bonds executed by Stone were bonds of indemnity, nor in the nature of contracts of indemnity. The condition in each was, that he should faithfully discharge the duties of his office or trust. We are of opinion/therefore, that the-settlements made by Stone, treasurer, with the board of supervisors were not conclusive, but only prima facie evidence of the *357balance in his hands at the date of said settlements respectively.
Having reached the conclusion that the settlements made by Stone, treasurer, under the provisions of section 862 of the Code, were only prima facie evidence against the sureties on his bonds at the date of such settlements, respectively, we are of opinion that the appellant, under the allegations of its bill, had the right to have the proceedings at law enjoined, in order that it might make its defense in a court of equity.
It may be that the appellant might have been able to make its defense at law, but it seems plain that its remedy there would have been far less adequate and complete than in equity, where all necessary accounts could be taken and the rights of all concerned- ascertained and determined in a single suit. See National L. Ass. v. Hopkins, 97 Va. 167, 171, 33 S. E. 539; Va. Min. Co. v. Wilkinson, 92 Va. 98, 100, 22 S. E. 839.
Most of the questions raised in this ease were not passed upon by the circuit court, because, in the view it took of the conclusiveness of the treasurer’s settlements as to his sureties, it was unnecessary to do so. This court having reached a different conclusion as to the effect of his settlements, those questions become material; and as the oral and the written arguments here were, for the most part, devoted to the discussion of the effect of said settlements, and but comparatively little attention paid to the other questions, this court is of opinion that it - would be better for all parties in interest for it not to pass upon any of the questions involved in this appeal, except the effect of such settlements and the jurisdiction of the court, but to leave all other questions open and remand the cause to the circuit court for further proceedings, where all the other questions, most of which depend largely upon matters of fact, can be carefully considered after full argument, and where, if error has been or be committed, there will be a better opportunity to have it corrected than there is in this court, whose decisions are final unless the error is discovered within the time allowed for a rehearing.
*358We are of opinion, therefore, to reverse the decree appealed from and remand the cause for further proceedings, to he had not in conflict with the views expressed in this opinion.

Reversed.